ITEMID: 001-101204
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF KARASEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Criminal proceedings;Article 6-1 - Reasonable time)
JUDGES: Anatoly Kovler;Khanlar Hajiyev
TEXT: 4. The applicant was born in 1958 and lives in Ryazan.
5. On 29 March 2000 the applicant and two other individuals were detained on suspicion of having committed an assault and infliction of grave bodily harm resulting in death. The applicant’s challenge of the custodial measure of restraint was rejected on 11 August 2000.
6. On 8 September 2000 the preliminary investigation was completed. The applicant did not study the case materials as his legal counsel were unable to assist him at the time due to illness and involvement in different proceedings.
7. On 29 September 2000 the applicant signed the undertaking not to leave the town and was released. He and his counsel did not appear at the investigator’s summons to study the case materials.
8. From 12 October to 13 November 2000 the applicant stayed in hospital. Following his and his counsel’s repeated failure to familiarise themselves with the case materials, the investigator set the deadline at 25 April 2001.
9. On 3 May 2001 after finalising the bill of indictment the prosecutor decided again to place the applicant in detention, which was subsequently extended by the court on several occasions and upheld by decisions of 27 February 2003, 4 December 2003, 24 February 2004, 10 June 2004 and 12 August 2004 of the Ryazan Regional Court (“the Regional Court”).
10. The Ryazhskiy District Court of the Ryazan Region received the applicant’s case for examination on 8 May 2001. By decision of 22 May 2001 the court adjourned the proceedings due to the applicant’s illness.
11. The next hearing scheduled for 2 July 2001 did not take place due to the counsels’ failure to appear.
12. At the hearing of 17 July 2001 the applicant requested that he be given one month to study the case-file but could not do so as both of his counsel were on vacation. On 28 September 2001 the court limited the time granted to the applicant to study the case-file by 1 November 2001.
13. The next hearing scheduled for 20 November 2001 did not take place due to the judge’s illness.
14. On 8 January 2002 president of the Ryazhskiy District Court requested that president of the Regional Court assign the applicant’s case to a different trial court due to the fact that the judge who was considering it was ill and the other judges had already taken part in the proceedings in some form and could not examine the case. On 22 January 2002 the applicant’s case was transferred to the Ukholovskiy District Court of the Ryazan Region (“the District Court”).
15. At the next hearing scheduled for 27 February 2002 the court granted the defence’s request for an outpatient psychiatric examination and a graphologic examination.
16. On 20 June 2002 the court commissioned an inpatient psychiatric examination which was held on 2 December 2002. The applicant did not object to the composition of the trial court and did not challenge the judges.
17. Between 14 January 2003 and 14 September 2004 twenty two scheduled hearings did not take place due to the counsels’ failure to appear; on twenty occasions it was the default of the applicant’s counsel. Following the applicant’s refusal to continue examination of the case in his counsel’s absence, on several occasions president of the District Court requested replacement of the counsels at the Tambov and Ryazan regional bars as well as the Ryazan Region Lawyers’ Council. It is not clear whether or when this measure became successful.
18. On 21 September 2004, in presence of the applicant’s legal counsel, the District Court convicted the applicant as charged and sentenced him to 13 years’ imprisonment. It also granted the civil suit again him.
19. In his grounds of appeal the applicant challenged the bench which had delivered the conviction alleging defects in the appointment of the lay judges.
20. On 24 February 2005 the Regional Court upheld the judgment on appeal. It also found that the trial court had been composed in accordance with the law and that the applicant had failed to challenge the bench during the trial.
21. Article 50.3 of the Russian Code of Criminal Procedure of 2001 provides that in the event of a counsel’s failure to appear during 5 days after a motion for legal assistance, the court may invite the accused to retain a different counsel or assign a legal-aid lawyer.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
